Opinion by
Cline, J.
A motion to incorporate the record in Reap. Dee. 4602 was granted. A motion to deny the petition was denied. It was held that the court has jurisdiction to determine the issue. Guiste & Co. v. United States, G. A. 9077 (T. D. 41274), Howe Infants Wear v. United States (T. D. 42957), Hugo Falck & Co. v. United States (T. D. 45667), Henry Kayser & Fils v. United States (T. D. 46166), and Abstract 16598 cited. In harmony with Abstract 42733, 3 Cust. Ct. 485, where the same situation was involved, it was hold that the petitioner acted without intention to misrepresent the facts or defraud the revenue. The petition was therefore granted.